H. G RADY T HRASHER , IV d: 404-760-6002 gthrasher@jtklaw.com February 14, 2011 John J. Harrington, Attorney-Adviser t. NE Washington, DC 20549 Re: ColorStars Group (the Company) Amendment No. 4 to Form 10-12G/A Filed January 14, 2011 File No. 000-54107 Dear Mr. Harrington: On behalf of the Company, we are responding to the comments by the staff (the Staff) of the Securities and Exchange Commission (the Commission) contained in its letter dated January 20, 2011 (the Letter) relating to the above referenced Amendment No. 4 to Form 10-12G/A (Amendment No. 4) filed with the Commission on January 14, 2011. We have provided a copy of Amendment No. 5 to Form 10-12G/A (Amendment No. 5), clean and marked to show changes from Amendment No. 4, along with this response letter for your review. For your convenience, we have repeated each comment from the Staffs Letter immediately prior to our responses below. Financial Information, page 20 Liquidity and Capital Resources, page 20 1. We note your response to comment three in our letter dated December 20, 2010. However, we believe additional disclosure regarding your cash flows during the nine months ended September 30, 2010 is necessary for an understanding of your cash usages during this time period. For example, although the chart you added on page 24 is helpful to demonstrate your positive cash flows from equity investing activities, you still do not fully discuss all of the items in your cash flow statement that caused you to use $141,000 in investing activities during the nine months ended September 30, 2010. Response: On page 24 under the Liquidity and Capital Resources section of Amendment No. 5, the Company has provided additional disclosure regarding its cash flows during the nine months ended September 30, 2010 for the purpose of providing a better understanding of its cash usages during this time period. Specifically, the Company has provided additional disclosure with respect to its usage of $141,000 in investing activities during this time period. 2. We also believe that more information should be provided with respect to your cash used in operating activities during the nine months ended September 30, 2010. Rather than simply listing line items from your cash flow statement, you should discuss the material underlying factors that caused your significant cash usage. It is not sufficient to state that the cash usage was primarily the result of inventory changes, net profit and investment disposal loss. Response: On page 24 under the Liquidity and Capital Resources section of Amendment No. 5, the Company has provided a more detailed discussion of the material underlying factors that caused its significant cash usage in operating activities during the nine months ended September 30, 2010. Item 13. Financial Statements and Supplementary Data, page 43 3. You do not appear to have provided an audited balance sheet as of the end of each of the most recent two fiscal years, and audited statements of income, cash flows and changes in stockholders equity for each of the two fiscal years preceding the date of the most recent audited balance sheet. Please revise your filing to provide all financial statements required by Article 8 of Regulation S-X. Response: The Company has revised its filing to provide all financial statements required by Article 8 of Regulation S-X. Please find attached as Exhibit A hereto the Companys letter to the Commission providing the requested Tandy representations. If you have any questions regarding our changes in accordance with the comments in the Letter, please do not hesitate to call. Thank you for assisting with the review process. Very truly yours, JOYCE, THRASHER, KAISER & LISS, LLC /s/ H. Grady Thrasher, IV H.
